ORDER
PER CURIAM.
Ricky Lane, Jr. (“Movant”) appeals the judgment denying his motion to disqualify the judge presiding over his Rule 29.151 proceeding. Movant also appeals the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).

. All references to Rules are to Missouri Supreme Court Rules (2016).